DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 01/07/2020. Claims 1-8 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method of controlling).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitation (determining the gait). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of this limitation in the mind or by hand. 
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) receiving gait data (2) a machine learning model (3) generating a motion command. The instruction to receive gait data is recited at a high level of generality (i.e., receiving gait data from at least one inertial measurement unit), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the recited machine learning model is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the generation of a motion command is recited at a high level of generality (i.e., generating a motion command using the determined gait), and is similar to displaying information, which is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The generic computer components are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-8
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determinations based on the gait data, either because of the generic computer components, or the comparison or manipulation of the data, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Staelin et al., US-6059062-A, in view of Tong et al, US-20160331557-A1, hereinafter referred to as Staelin and Tong. 
As per claim 1
Staelin discloses [a] method of controlling a mobility device having an electric motor, the system comprising (Each roller skate includes a foot support, multiple wheels mounted to the foot support, and an electric motor coupled to at least one of the wheels – Staelin Column 3 Lines 63-65): 
generating a motion command using the determined gait (Force gauge 57 measures the angle between the user's foot and lower leg by detecting increased pressure when the user leans forward from the ankle (in other words, in one embodiment, increased pressure indicates that the user is skating faster) and by detecting decreased pressure when the user leans backwards (in other words, the user is maintaining speed, slowing down, or falling)…Force gauge 57 sends electrical signals to controller 44 indicating the angle between the user's foot and lower leg. In response to the electrical signals from weight distribution sensors 54, 56 and force gauge sensor 57, controller 44 sends electrical signals to motor 32, through power electronics unit 76, to cause motor 32 to provide forward or reverse torque…Force gauge 57 sends electrical signals to controller 44 indicating the angle between the user's foot and lower leg… to cause motor 32 to provide forward or reverse torque – Staelin Column 6 Lines 40-56).
Staelin does not disclose receiving gait data from at least one inertial measurement unit, 
determining the gait of a user based on the gait data and a pre-configured machine learning model; and 
However, Tong teaches receiving gait data from at least one inertial measurement unit (at least one sensor for providing feedback of gait phase of a user; and a controller for receiving the feedback of gait phase from said at least one sensor and sending command to control said actuator for actively assisting gait of the user, A non-limiting example of the embodiment utilizes a motion sensor chip containing a tri-axial accelerometer and a tri-axial gyroscope - Tong ¶13, ¶58 – Examiner reasons that an inertial measurement unit consists of at least three accelerometers), 
determining the gait of a user based on the gait data and a pre-configured machine learning model (These two force sensors can be used as a foot contact pattern detector to identify the gait phase based on foot contact pattern 80 with a process flow diagram of the foot control algorithm 61 and implement with the ankle robot 10 during walking with a gait cycle pattern 81 . A non-limiting example of the embodiment utilizes a motion sensor chip containing a tri-axial accelerometer and a tri-axial gyroscope. However, other sensors such as angle encoders, potentiometers, and flex sensors, can also be used, The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation. The walking calibration might comprise a series of randomized walking trials with different walking conditions, repeated for at least 3 times for each condition - Tong ¶58, ¶62); and 
Staelin discloses a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals. Tong teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Staelin, a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals with teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm, as taught by Tong, to provide gait assistance to the user with disability in walking or muscle weakness or joint problem in different walking conditions, see Tong ¶11.
As per claim 2
Staelin does not disclose wherein the gait data is selected from the group consisting of acceleration, gyroscopic data, and quaternion data.
However, Tong teaches wherein the gait data is selected from the group consisting of acceleration, gyroscopic data, and quaternion data (at least one sensor for providing feedback of gait phase of a user; and a controller for receiving the feedback of gait phase from said at least one sensor and sending command to control said actuator for actively assisting gait of the user, A non-limiting example of the embodiment utilizes a motion sensor chip containing a tri-axial accelerometer and a tri-axial gyroscope - Tong ¶13, ¶58).
Staelin discloses a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals. Tong teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Staelin, a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals with teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm, as taught by Tong, to provide gait assistance to the user with disability in walking or muscle weakness or joint problem in different walking conditions, see Tong ¶11.
As per claim 3
Staelin does not disclose wherein determining the gait of a user comprises testing the gait of a user through a machine learning model.
However, Tong teaches wherein determining the gait of a user comprises testing the gait of a user through a machine learning model (These two force sensors can be used as a foot contact pattern detector to identify the gait phase based on foot contact pattern 80 with a process flow diagram of the foot control algorithm 61 and implement with the ankle robot 10 during walking with a gait cycle pattern 81 . A non-limiting example of the embodiment utilizes a motion sensor chip containing a tri-axial accelerometer and a tri-axial gyroscope. However, other sensors such as angle encoders, potentiometers, and flex sensors, can also be used, The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation. The walking calibration might comprise a series of randomized walking trials with different walking conditions, repeated for at least 3 times for each condition - Tong ¶58, ¶62).
Staelin discloses a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals. Tong teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Staelin, a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals with teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm, as taught by Tong, to provide gait assistance to the user with disability in walking or muscle weakness or joint problem in different walking conditions, see Tong ¶11.
As per claim 4
Staelin does not disclose further comprising: training the machine learning model by having a user perform various gaits on the mobility device and signaling the various gaits to a control system.
However, Tong teaches further comprising: training the machine learning model by having a user perform various gaits on the mobility device and signaling the various gaits to a control system (These two force sensors can be used as a foot contact pattern detector to identify the gait phase based on foot contact pattern 80 with a process flow diagram of the foot control algorithm 61 and implement with the ankle robot 10 during walking with a gait cycle pattern 81 . A non-limiting example of the embodiment utilizes a motion sensor chip containing a tri-axial accelerometer and a tri-axial gyroscope. However, other sensors such as angle encoders, potentiometers, and flex sensors, can also be used, The motion sensors 24 and 25 can measure the kinematic sensor feedbacks, such as the ankle joint angle, the tilting angle, linear acceleration, and angular velocity of the body segments (shank and foot). These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine (SVM), Neural Network, or the Hidden Markov Model (HMM) to perform a machine learning process. An optimized classifier of the walking conditions can be obtained which can classify the walking conditions. Kinematic thresholds of the motion sensors 24 and 25 can be configured with a walking calibration before the device operation. The walking calibration might comprise a series of randomized walking trials with different walking conditions, repeated for at least 3 times for each condition - Tong ¶58, ¶62).
Staelin discloses a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals. Tong teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Staelin, a set of powered roller skates that measure and compare angular velocity measurements that are caused by the operator as they shift their body weight to control both electric roller skates or initiate braking in the event of conflicting signals with teaches an electrical motor driven exoskeleton angle joint robot meant for walking assistance that inputs motion sensor data into neural networks to output walking condition classifications that are used for calibrating the control algorithm, as taught by Tong, to provide gait assistance to the user with disability in walking or muscle weakness or joint problem in different walking conditions, see Tong ¶11.
As per claim 5
Staelin further discloses further comprising cross validating the motion command between two mobility devices worn by a user (Through upper level control mechanism 92 and interskate communication system 84…The vector component a.sub.5 determines the skate resistance to user forces and is designed to alter skate separation along the direction of motion – Staelin Column 8 Line 66 – Column 9 Line 33).
As per claim 6
Staelin further discloses wherein the step of cross validating the motion command comprises: converting the motion command into a motor driving signal if the motion command of a first mobility device is similar to a motion command of a second mobility device (Through upper level control mechanism 92 and interskate communication system 84…The vector component a.sub.5 determines the skate resistance to user forces and is designed to alter skate separation along the direction of motion – Staelin Column 8 Line 66 – Column 9 Line 33).
As per claim 7
Staelin further discloses wherein the step of cross validating the motion command comprises: converting the motion command into a braking signal if the motion command of a first mobility device is not similar to a motion command of a second mobility device (To help protect skaters from falls in Mode 3, skate velocity is diminished by proportional electronic braking when the user's relative weight distribution on the forward or rearward portion of the skate drops below a first threshold or rises above a second threshold, respectively, or if interskate communication system 84 (FIG. 3) indicates that the other skate is braking, or a leg angle sensor detects an above-threshold obtuse angle between the user's lower leg and the attached foot, or a range sensor 171 (FIG. 1a) indicates that the skate is a distance in front of the other skate and the distance is above a third threshold, or if an orientation sensor 173 (FIG. 1a), for example a mercury switch, indicates that the skate has shifted beyond a fourth threshold – Staelin Column 15 Lines 37-49).
As per claim 8
Staelin further discloses further comprising: checking for user input from a remote controller, and overriding the motion command based on the user input (In addition to the braking options discussed above, the user may be provided with a hand-held panic button (that is, a kill switch that initiates automatic braking). – Staelin Column 24 Lines 42-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668